Citation Nr: 1637626	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, with Vietnam combat service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was readjudicated again in July 2012 prior to the expiration of the appeal period.  A notice of disagreement was received in July 2012; a statement of the case was issued in October 2012; and substantive appeal was received later in October 2012. 

Other issues which were appealed but are no longer in appellate status include issues of entitlement to service connection for hypertension; erectile dysfunction; and peripheral neuropathy (secondary to service-connected diabetes mellitus, which were denied in the same December 2011 rating that adjudicated the hearing loss claim.  Additionally the Veteran appealed a claim for service connection for diabetes was denied in February 2009 rating decision that reconsidered a November 2008 denial of this claim.  These claims were later granted in full, with hypertension being granted in an October 2012 rating and the remaining issues granted in a May 2013 rating.  

Additionally the Veteran appealed the portion of a November 2008 rating that granted service connection for post-traumatic stress disorder and assigned an initial 30 percent rating, with a request for a 50 percent rating made in his March 2011 VA form I-9, this was later granted in a July 2011 rating decision.  This July 2011 rating also granted service connection for sleep apnea which had been denied by a June 2010 rating decision appealed by the Veteran.  The Veteran expressed satisfaction with the 50 percent rating assigned for PTSD in a July 2011 statement.  Regarding the other aforementioned issues granted on appeal, the Veteran did not appeal the initial ratings or effective dates assigned.  Hence these matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158   (Fed. Cir. 1997).  The only matter currently on appeal is the issue of service connection for bilateral hearing loss.    

In August 2016 the Veteran withdrew his request for a Central Office hearing that had been requested in his substantive appeal.  The Veteran's representative noted that the organization would provide an informal hearing presentation (IHP) in lieu of the Formal Hearing Presentation.  The Board notes that the referenced IHP has not been received yet, but there is no harm because the representative will have an opportunity to submit an IHP while the case is in remand status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection is warranted for hearing loss due to his noise exposure while in combat in Vietnam.  His DD-214 confirms that his MOS was as a wheeled vehicle mechanic who served with an infantry unit in Vietnam and is in receipt of the Combat Infantry Badge (CIB) among other medals and awards.  He has alleged exposure to noise from heavy artillery and gunfire multiple times including in VA 21-4138 Statements in Support of Claim dated in August 2010 and in October 2010 as well as in his histories given to medical providers and examiners.  In light of the Veteran's MOS and receipt of the CIB, the Board finds that he was exposed to loud noises in service.  

In regards to the hearing loss claim, the Board finds that remand is necessary to afford proper evidentiary development of this matter.  Although bilateral hearing loss for VA purpose is shown by the post-service medical evidence, including VA examination reports dated in October 2010, August 2011, and December 2012.  However, the Board finds that the opinions obtained are inadequate.  

First the Board notes that an October 2010 VA examination was limited to an opinion for the etiology of his tinnitus which was granted service connection.  This examiner noted the history of exposure to heavy artillery and noted mild sensorineural hearing loss but provided no opinion as to the causation of the hearing loss.  The examiner is noted to have provided an opinion as to the causation of the tinnitus that included a finding that it was at least as likely as not triggered by outer hair cell damage.

Thereafter an August 2011 VA examination provided an unfavorable opinion stating that the Veteran's bilateral hearing loss was less likely than not caused by his inservice acoustic trauma, citing the fact that the separation examination did not show any significant difference in his hearing when compared to the entrance examination.  The examiner also indicated that there were no tests between 1967 and 2009 to establish a pattern of hearing loss, which ignores the hearing test results done in November 2002 and January 2003 shown in a 3 page document entered into VBMS September 7, 2010.  Further the rationale appears based at least in part on findings that the Veteran's hearing loss was symmetrical, with an opinion stating that hearing loss from shooting a rifle would more often than not cause an asymmetrical hearing loss.  This rationale wholly ignores the Veteran's history of exposure to artillery.  Further there was no consideration of the findings from the October 2010 examiner that the Veteran likely had outer hair cell damage.

Finally the report of a December 2012 VA examination for hearing loss is wholly without probative value on the question of etiology because the examiner conceded that the claims file was not reviewed, therefore an opinion could not be rendered.  

The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Although the Veteran's hearing was in the normal range in all acoustic examinations done, the Board notes that there was an upward threshold shift of 10 decibels of both ears at 4000 Hertz on separation in April 1967, when compared to the original enlistment examination of June 1964.  Other thresholds either stayed the same or decreased between entrance and separation.  

In light of the foregoing, the Board finds that the opinion are not adequate for adjudication of this service connection issue.  Thus the Board finds it necessary to obtain an addendum opinion.  In light of the record showing the Veteran apparently had a major conflict with the October 2010 examiner, the opinion should be made from a different examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder and a copy of this Remand to the December 2012 VA audiological disorders examiner for an addendum opinion regarding the nature and etiology of the claimed hearing loss.  If the examiner is no longer available, please refer this matter to another similar qualified examiner (other than the examiner who conducted the October 2010 VA examination).  Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:  Whether it is at least as likely as not (at least a 50 percent probability) that any disability of hearing loss was incurred or aggravated in service or was manifested within the first post service year.   

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  As noted above, the evidence established that the Veteran experience acoustic trauma in service from, among other things, heavy artillery.

Any opinion offered should include a comprehensive rationale based on sound medical principles and relevant facts of this case.  The examiner should address, as appropriate, the evidence which includes audiology reports from November 2002 and January 2003 and the opinion from the October 2010 VA examiner regarding the tinnitus that included a finding that it was at least as likely as not triggered by outer hair cell damage and address whether this outer hair cell damage also resulted in hearing loss in addition to the service connected tinnitus.

2.  After ensuring that the requested actions are completed, re-adjudicate the issue on appeal.  If the benefit sought is not fully granted, then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




